Exhibit 10.2

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (“Agreement”) is made as of the 8th day of
November, 2017 by and between eMagin Corporation, a Delaware corporation (the
“Company”), and __________________ (the “Employee”).

1.        Purpose.  The Company considers it essential to the best interests of
its stockholders to promote and preserve the continuous employment of key
management personnel.  The Board of Directors of the Company (the “Board”)
recognizes that, as is the case with many corporations, the possibility of a
Change in Control (as defined in Section 2 hereof) exists and that such
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of key management
personnel to the detriment of the Company and its stockholders.  Therefore, the
Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s key
management, including the Employee, to their assigned duties without distraction
in the face of potentially disturbing circumstances arising from the possibility
of a Change in Control.  Nothing in this Agreement shall be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Employee and the Company, the Employee shall not
have any right to be retained in the employ of the Company.

2.        Change in Control.  A “Change in Control” shall be deemed to have
occurred upon the occurrence of any one of the following events:

(a)        any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

(b)        the consummation of (i) any consolidation or merger of the Company
where the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (ii) any sale or
other transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) (i) solely as the result of an
acquisition of



 

ACTIVE/92359329.5

--------------------------------------------------------------------------------

 



securities by the Company that, by reducing the number of shares of Voting
Securities outstanding, increases the proportionate number of shares of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns 50 percent or more of the combined voting power of
all then outstanding Voting Securities, then a “Change in Control” shall be
deemed to have occurred for purposes of the foregoing clause (a); and/or
(ii) solely as a result of a transfer of securities of the Company by Stillwater
Trust LLC to any of its Affiliates.  For the purposes of this Section 2,
“Affiliates” shall mean, with respect to Stillwater Trust LLC, any person and/or
entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with Stillwater Trust
LLC, as determined immediately prior to the event that would otherwise
constitute a Change in Control.

3.        Terminating Event. 

A “Terminating Event” shall mean any of the events provided in this Section 3:

(a)        Termination by the Company.  Termination by the Company of the
employment of the Employee with the Company for any reason other than for Cause,
death or Disability.  For purposes of this Agreement, “Cause” shall mean, as
determined by the Board in good faith:

(i)         the Employee’s failure to devote substantially all of Employee’s
full professional time, attention, energies, and abilities to Employee’s
employment duties for the Company, which failure is not cured after the Company
provides the Employee with notice of the failure and a reasonable opportunity to
cure it;

(ii)        the Employee’s inducement of any customer, consultant, employee, or
supplier of the Company to unreasonably breach any contract with the Company or
cease its business relationship with the Company;

(iii)       the Employee’s willful, deliberate, and persistent failure to
reasonably perform the duties and obligations of the Employee’s employment which
are not remedied after the Company provides the Employee with notice of the
failure and a reasonable opportunity to cure it; 

(iv)        an act or acts of dishonesty undertaken by the Employee resulting in
substantial personal gain by the Employee at the expense of the Company;

(v)         the Employee’s material breach of a fiduciary or contractual duty to
the Company;

(vi)        commission of a felony; or



2

ACTIVE/92359329.5

--------------------------------------------------------------------------------

 



(vii)       the Employee’s commission of an act that results in material long
term harm to the goodwill or reputation of the Company.

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Employee being an employee of any direct
or indirect successor to the business or assets of the Company, rather than
continuing as an employee of the Company following a Change in Control.  For
purposes hereof, the Employee will be considered “Disabled” if, as a result of
the Employee’s incapacity due to physical or mental illness, the Employee shall
have been absent from his duties to the Company on a full‑time basis for 180
calendar days in the aggregate in any 12-month period.

(b)        Termination by the Employee for Good Reason.  Termination by the
Employee of the Employee’s employment with the Company for Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean that the Employee has
complied with the “Good Reason Process” (hereinafter defined) following, the
occurrence of any of the following events: 

(i)         any significant change in the Employee’s title, or position, or
duties and responsibilities not initiated, or voluntarily agreed to, by the
Employee;

(ii)        any material involuntary decrease in base salary (other than any
which may be assessed on a percentage basis to the Company as a whole); or

(iii)       any material breach of this Agreement by the Company.

“Good Reason Process” shall mean that (i) the Employee reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Employee
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (iii) the
Employee cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Employee terminates his employment within 60
days after the end of the Cure Period.  If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

4.        Change in Control Payment.  In the event a Terminating Event occurs
within twelve months after a Change in Control and provided the Employee enters
into and complies with a separation and release agreement in a form provided by
the Company (a “Release”) within the timeframe set forth in the Release but in
no event more than 60 days after the Date of Termination, the following shall
occur:

(a)        the Company shall pay to the Employee an amount equal to one
times  the Employee’s annual base salary in effect immediately prior to the
Terminating Event (or the Employee’s annual base salary in effect immediately
prior to the Change in Control, if higher), payable in one lump-sum payment on
the Date of Termination; and

(b)        if the Employee was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Employee a monthly cash payment
for 12 months or the Employee’s



3

ACTIVE/92359329.5

--------------------------------------------------------------------------------

 



COBRA health continuation period, whichever ends earlier, in an amount equal to
the monthly employer contribution that the Company would have made to provide
health insurance to the Employee if the Employee had remained employed by the
Company.

5.        Additional Limitation.

(a)        Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Code and
the applicable regulations thereunder (the “Aggregate Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which the
Employee becomes subject to the excise tax imposed by Section 4999 of the Code;
provided that such reduction shall only occur if it would result in the Employee
receiving a higher After Tax Amount (as defined below) than the Employee would
receive if the Aggregate Payments were not subject to such reduction.  In such
event, the Aggregate Payments shall be reduced in the following order, in each
case, in reverse chronological order beginning with the Aggregate Payments that
are to be paid the furthest in time from consummation of the transaction that is
subject to Section 280G of the Code:  (1) cash payments not subject to Section
409A of the Code; (2) cash payments subject to Section 409A of the Code; (3)
equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Aggregate Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(b)        For purposes of this Section 5, the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Employee as a result of the
Employee’s receipt of the Aggregate Payments.  For purposes of determining the
After Tax Amount, the Employee shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(c)        The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(a) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Employee
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Employee.  Any
determination by the Accounting Firm shall be binding upon the Company and the
Employee.



4

ACTIVE/92359329.5

--------------------------------------------------------------------------------

 



6.        Section 409A.

(a)        Anything in this Agreement to the contrary notwithstanding, if at the
time of the Employee’s “separation from service” within the meaning of Section
409A of the Code, the Company determines that the Employee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Employee becomes entitled to under
this Agreement on account of the Employee’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Employee’s separation from service, or (B) the
Employee’s death. 

(b)        The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c)        All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Employee during the time periods set forth in this Agreement.  All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year.  Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

(d)        To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A-1(h).

(e)        The Company makes no representation or warranty and shall have no
liability to the Employee or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.

7.        Term.  This Agreement shall take effect on the date first set forth
above and shall terminate upon the earlier of (a) the termination of the
Employee’s employment for any reason



5

ACTIVE/92359329.5

--------------------------------------------------------------------------------

 



prior to a Change in Control, (b) the termination of the Employee’s employment
with the Company after a Change in Control for any reason other than the
occurrence of a Terminating Event, or (c) the date which is twelve months after
a Change in Control if the Employee is still employed by the Company.

8.        Withholding.  All payments made by the Company to the Employee under
this Agreement shall be net of any tax or other amounts required to be withheld
by the Company under applicable law.

9.        Notice and Date of Termination.

(a)        Notice of Termination.  After a Change in Control and during the term
of this Agreement, any purported termination of the Employee’s employment (other
than by reason of death) shall be communicated by written Notice of Termination
from one party hereto to the other party hereto in accordance with this Section
9.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon. 

(b)        Date of Termination.  “Date of Termination” shall mean:  (i) if the
Employee’s employment is terminated by his death, the date of his death; (ii) if
the Employee’s employment is terminated on account of Employee’s Disability or
by the Company with or without Cause, the date on which Notice of Termination is
given; (iii) if the Employee’s employment is terminated by the Employee without
Good Reason, 30 days after the date on which a Notice of Termination is given,
and (iv) if the Employee’s employment is terminated by the Employee with Good
Reason, the date on which a Notice of Termination is given after the end of the
Cure Period.  Notwithstanding the foregoing, in the event that the Employee
gives a Notice of Termination to the Company, the Company may unilaterally
accelerate the Date of Termination and such acceleration shall not result in a
termination by the Company for purposes of this Agreement.

10.       No Mitigation.  The Company agrees that, if the Employee’s employment
by the Company is terminated during the term of this Agreement, the Employee is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Employee by the Company pursuant to Section 4
hereof.  Further, the amount of any payment provided for in this Agreement shall
not be reduced by any compensation earned by the Employee as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Employee to the Company or otherwise.

11.       Consent to Jurisdiction.  The parties hereby consent to the
jurisdiction of the courts of the State of New York and the United States
District Court for the Southern District of New York.  Accordingly, with respect
to any such court action, the Employee (a) submits to the personal jurisdiction
of such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

12.       Integration; Protected Disclosures.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes in all



6

ACTIVE/92359329.5

--------------------------------------------------------------------------------

 



respects all prior agreements between the parties concerning such subject
matter.  The terms of any agreement relating to confidentiality, assignment of
inventions, noncompetition and/or nonsolicitation agreement between the Employee
and the Company or any it is affiliates or assigns (a “Restrictive Covenant
Agreement”) shall be incorporated by reference as material terms of this
Agreement.  For the avoidance of doubt, nothing in contained in this Agreement,
any Restrictive Covenant Agreement or otherwise shall limit the Employee’s
ability to communicate with any federal, state or local governmental agency or
commission, including providing documents or other information, without notice
to the Company.    

13.       Successor to the Employee.  This Agreement shall inure to the benefit
of and be enforceable by the Employee’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  In the event of the
Employee’s death after a Terminating Event but prior to the completion by the
Company of all payments due him under this Agreement, the Company shall continue
such payments to the Employee’s beneficiary designated in writing to the Company
prior to his death (or to his estate, if the Employee fails to make such
designation).

14.       Enforceability.  If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any Section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

15.       Waiver.  No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party.  The failure of any party to
require the performance of any term or obligation of this Agreement, or the
waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

16.       Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight currier service of by
registered or certified mail, postage prepaid, return receipt requested, to the
Employee at the last address the Employee has filed in writing with the Company,
or to the Company at its main office, attention of the Board of Directors.

17.       Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Employee and by a duly authorized
representative of the Company.

18.       Effect on Other Plans.  An election by the Employee to resign after a
Change in Control under the provisions of this Agreement shall not be deemed a
voluntary termination of employment by the Employee for the purpose of
interpreting the provisions of any of the Company's benefit plans, programs or
policies.  Nothing in this Agreement shall be construed to limit the rights of
the Employee under the Company’s benefit plans, programs or policies except as
otherwise provided in Section 5 hereof, and except that the Employee shall have
no rights to any severance benefits under any Company severance pay plan.  In
the event that the Employee



7

ACTIVE/92359329.5

--------------------------------------------------------------------------------

 



is party to an employment agreement with the Company providing for change in
control payments or benefits, the Employee may receive payment under this
Agreement only and not both.  The Employee shall make such an election in the
event of a Change in Control.

19.       Governing Law.  This is a New York contract and shall be construed
under and be governed in all respects by the laws of the State of New York,
without giving effect to the conflict of laws principles of such State.  With
respect to any disputes concerning federal law, such disputes shall be
determined in accordance with the law as it would be interpreted and applied by
the United States Court of Appeals for the Second Circuit.

20.       Successor to Company.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no succession had taken place.  Failure of
the Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a material breach of this Agreement.

21.       Gender Neutral.  Wherever used herein, a pronoun in the masculine
gender shall be considered as including the feminine gender unless the context
clearly indicates otherwise.

22.       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document. 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

﻿

﻿

 

 

 

﻿

EMAGIN CORPORATION

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

 

 

﻿

 

Name:

 

﻿

 

Title:

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

[Employee]

 

﻿

[Title]

 

﻿

﻿

﻿



8

ACTIVE/92359329.5

--------------------------------------------------------------------------------